Exhibit 10-17
First Amendment to Restated Partial Requirements Agreement
Among
Metropolitan Edison Company, Pennsylvania Electric Company, and
FirstEnergy Solutions Corp.




This First Amendment to the Restated Partial Requirements Agreement dated
January 1, 2003 ("Restated Agreement") is entered into by and among Metropolitan
Edison Company, a Pennsylvania corporation, Pennsylvania Electric Company, a
Pennsylvania corporation, on behalf of itself and The Waverly Electric Power and
Light Company, a New York corporation (collectively "Buyers"), and FirstEnergy
Solutions Corp. ("Seller"), an Ohio corporation, on this 29th day of August,
2003. Buyers and Seller are all wholly owned subsidiaries of FirstEnergy Corp.,
a registered public utility holding company. The Buyers and Sellers may be
individually referred to as a "Party" or collectively as "Parties;". Unless
specifically modified herein, all terms and conditions of the Restated Agreement
remain in full force and effect. All capitalized terms have the same meaning as
in the Restated Agreement.


WHEREAS the Parties desire to amend their respective rights and obligations
under the Restated Agreement to permit Buyers to obtain all or a portion of
their Provider of Last Resort Obligation directly from third party suppliers
where it is economic and reasonable to do so;


NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, Buyers and Sellers agree as follows:
 



 
      1.
Notwithstanding any provision of the Restated Agreement, the Parties agree that
where economic and reasonable to do so, Buyers may purchase all or a portion of
capacity, energy, ancillary services and other services necessary to satisfy
their Provider of Last Resort Obligation for which Committed Resources have not
been obtained from parties other than Seller. Seller may act as agent for Buyer
in procuring the capacity, energy, ancillary services, and other services
necessary to satisfy Buyers Provider of Last Resort Obligation. Buyers authorize
Seller to act as agent for Buyers and to enter into any agreements as are
reasonably necessary to obtain the capacity, energy, ancillary services, and
other services necessary to satisfy this Provider of Last Resort Obligation on
Buyers' behalf.
       
      2.
Buyers will be responsible for all costs of the capacity, energy, ancillary
services, and other services acquired by Seller on their behalf. Seller will
charge no fee or commission for providing this service to Buyers.



 
 





 

 
IN WITNESS WHEREOF, this First Amendment has been executed and delivered by the
duly authorized officers of the Parties as of August 29, 2003.







 FirstEnergy Solutions Corp.       
 
 
 
By:/s/ Guy L. Pipitone
   

--------------------------------------------------------------------------------

Guy L. Pipitone, Senior Vice President            



 


Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company









        By: /s/ Richard H. Marsh    

--------------------------------------------------------------------------------

Richard H. Marsh, Senior Vice President        


 
 
 
 
 
56701

2


 
[Execution Copy]




Restated Partial Requirements Agreement


Among


Metropolitan Edison Company, Pennsylvania Electric Company, and FirstEnergy
Solutions Corp.




This Restated Partial Requirements Agreement ("Restated Agreement") dated as
January 1,2003, is entered into by and between Metropolitan Edison Company, a
Pennsylvania corporation, Pennsylvania Electric Company, a Pennsylvania
corporation, on behalf of itself and The Waverly Electric Power and Light
Company, a New York corporation (collectively "Buyers"), and FirstEnergy
Solutions Corp. ("Seller"), an Ohio corporation, all wholly owned subsidiaries
of FirstEnergy Corp., a registered utility holding company. The Buyers and
Sellers may individually be referred to as a "Party" or collectively as
"Parties" in this Restated Agreement.


WHEREAS, Buyers are electric distribution companies with an obligation to serve
retail customers under New York and Pennsylvania law (hereinafter "Provider of
Last Resort Obligation"); and


WHEREAS, Seller is authorized to sell wholesale capacity, energy, and ancillary
services to Buyers under First Revised Service Agreement Nos. 1 and 2 pursuant
to Solutions FERC Electric Tariff, Original Volume No.1; and


WHEREAS, Buyers desire to obtain the wholesale capacity, energy and ancillary
services necessary to satisfy their retail Provider of Last Resort Obligation
from Seller


WHEREAS, the Parties desire to restate their obligations under their Partial
Requirements Agreement dated September 1, 2002;
 
NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, Buyers and Seller hereby agree as follows:



1.  
Purchase. Buyers agree to purchase from Seller the portion of their Provider of
Last Resort Obligation for which committed capacity, energy and ancillary
services resources ("Committed Resources") have not been obtained as of the date
of this Restated Agreement. For purposes of this Restated Agreement, Committed
Resources include, but are not limited to, non-utility generation under contract
to Buyers, Buyer owned generating facilities, purchased power contracts, and
distributed generation.

 

 
3


 
 
 
 
 

2.  
Sale. Seller agrees to supply all capacity, energy and ancillary services
required to meet the Buyers' Provider of Last Resort Obligation, less any
Committed Resources, and will comply with all requirements of the Federal Energy
Regulatory Commission, the New York Public Service Commission, the Pennsylvania
Public Utility Commission, and the applicable requirements of PJM
Interconnection, LLC.




3.  
Forecast of Provider of Last Resort Obligation and Committed Resources.  No
later than sixty days prior to the beginning of any calendar year, Buyers shall
provide Seller a forecast ("Annual Forecast") of their Provider of Last Resort
Obligation and Committed Resources for that calendar year. The capacity, energy,
and ancillary services requirements associated with the Provider of Last Resort
Obligation and Committed Resources for each month of that Annual Forecast will
be provided in the format and detail agreed upon by the Parties. Buyers will
update the Annual Forecast on a monthly basis for known changes. Buyers will
change the amount of Provider of Last Resort Obligation or Committed Resources
for any month of the Annual Forecast by written notice to Seller no later than
five business days prior to the beginning of that month. Seller will be
responsible for supplying all capacity, energy, and ancillary services required
by Buyers' Provider of Last Resort customers regardless of the Annual Forecast
supplied by Buyers.




4.  
Transmission and Delivery Points. Seller will provide capacity, energy, and
ancillary services, including losses, to Buyers at their respective zones within
PJM. Title to capacity, energy, and ancillary services will pass to Buyers at
the delivery points.




 
 5.
Price for Provider of Last Resort Service. Metropolitan Edison Company and
Pennsylvania Electric Company will pay Seller $41.65 and $41.41 per MWH,
respectively for all capacity, energy, and ancillary services provided to Buyers
under Section 1 of this Restated Agreement. The Parties will agree upon a
transfer date for the funds remitted to Seller that will be no less frequently
than monthly.



 6.
Effective Date and Term. This Restated Agreement shall be effective January
1,2003 and will remain in effect until December 31,2003. This initial term will
be automatically extended for successive periods of one year unless either Party
gives sixty days notice of termination to the other Party prior to the end of
the calendar year. Unless otherwise agreed by the Parties, such termination
shall not affect or excuse the performance of transactions entered into on
behalf of either Party prior to notice of termination. This Restated Agreement
shall remain in effect until both Parties have fully performed their obligations
under said transactions.



 7.
Regulatory Out Provision. In the event that a Party's obligations under this
Restated Agreement are materially and adversely affected by a change in law,
rule, regulation, or other action by a governmental authority or regulatory
agency, the adversely affected Party may terminate this Restated Agreement upon
sixty days written notice to the other Party.





4


 
 
   8.
Governing Law. This Restated Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Pennsylvania without regard to
the choice of law rules thereof.

 
 

9.  
Execution in Counterparts; Facsimile Signatures. This Restated Agreement may be
executed in multiple counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when all counterparts have been signed by each of the
Parties and delivered to each Party hereto. Deli very of an executed signature
page counterpart by telecopies shall be as effective as delivery of a manually
executed counterpart.




10.  
Representation and Warranties. Each Party represents and warrants that it has
full authority and right to enter into this Restated Agreement.




11.  
Effect of Restated Agreement. This Restated Agreement supercedes and replaces
all prior agreements between the Parties with respect to the subject matter
hereof, including the September 1, 2002 Partial Requirements Agreement.

 
 
IN WITNESS WHEREOF, this Restated Agreement has been executed and delivered by
the duly authorized officers of the Parties as of the date first above written.



 FirstEnergy Solutions Corp.          
 
By: /s/ Arthur R. Garfield

--------------------------------------------------------------------------------

 Arthur R. Garfield, President        





Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Electric Power and Light Company
 

             
By: /s/ H Peter Burg

--------------------------------------------------------------------------------

     H. Peter Burg, President

       
 


Date:    March 28, 2003
 
 
cc:  L. Vespoli, A. Garfield, H. Wagner,
       D. Blank, W. Byrd, R. D' Angelo.
       R. Fields, K. Kolich, E. Ogden


From:   M. Beiting



5




Partial Requirements Agreement


Among


Metropolitan Edison Company, Pennsylvania Electric Company, and FirstEnergy
Solutions Corp.




This Partial Requirements Agreement ("Agreement") dated as of September 1, 2002,
is entered into by and between Metropolitan Edison Company, a Pennsylvania
corporation, Pennsylvania Electric Company, a Pennsylvania corporation, on
behalf of itself and The Waverly Power and Light Company, a New York corporation
(collectively "Buyers"), and FirstEnergy Solutions Corp. ("Seller"), an Ohio
corporation, all wholly owned subsidiaries of FirstEnergy Corp., a registered
utility holding company. The Buyers and Sellers may individually be referred to
as a "Party" or collectively as "Parties" in this Agreement.


WHEREAS, Buyers are electric distribution companies with an obligation to serve
retail customers under New York and Pennsylvania law (hereinafter "Provider of
Last Resort Obligation"); and


WHEREAS, Seller is authorized to sell wholesale capacity, energy, and ancillary
services to Buyers under First Revised Service Agreement Nos. 1 and 2 pursuant
to Solutions FERC Electric Tariff, Original Volume No.1; and


WHEREAS, Buyers desire to obtain the wholesale capacity, energy and ancillary
services necessary to satisfy their retail Provider of Last Resort Obligation
from Seller;


NOW THEREFORE, in consideration of the mutual agreements, covenants and
conditions herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, and intending to be
legally bound, Buyers and Seller hereby agree as follows:
 



 
    1.
Purchase. Buyers agree to purchase from Seller the portion of their Provider of
Last Resort Obligation for which committed capacity, energy and ancillary
services resources ("Committed Resources") have not been obtained as of the date
of this Agreement. For purposes of this Agreement, Committed Resources include,
but are not limited to, non-utility generation under contract to Buyers, Buyer
owned generating facilities, purchased power contracts, and distributed
generation under contract to Buyers.


 


 
   2.
Sale. Seller agrees to supply all capacity, energy and ancillary services
required to meet the Buyers'. Provider of Last Resort Obligation, less any
Committed Resources, and will comply with all requirements of the Federal Energy
Regulatory Commission, the New York Public Service Commission, the Pennsylvania
Public Utility Commission, and the applicable requirements of PJM
Interconnection, LLC.

 
6





 
    3.
Forecast of Provider of Last Resort Obligation and Committed Resources. No later
than five business days after the effective date of this Agreement, and no later
than sixty days prior to the beginning of any subsequent calendar year, Buyers
shall provide Seller a forecast ("Annual Forecast") of their Provider of Last
Resort Obligation and Committed Resources for that calendar year. The capacity,
energy, and ancillary services requirements associated with the Provider of Last
Resort Obligation and Committed Resources for each month of that Annual Forecast
will be provided in the format and detail agreed upon by the Parties. Buyers
will update the Annual Forecast on a monthly basis for known changes. Seller
will be responsible for supplying all capacity, energy, and ancillary services
required by Buyers' Provider of Last Resort customers regardless of the accuracy
of the Annual Forecast supplied by Buyers.

 



 
    4.
Transmission and Delivery Points. Seller will provide capacity, energy, and
ancillary services, including losses, to Buyers at their respective Transmission
Zones within PIM. Title to capacity, energy, and ancillary services will pass to
Buyers at the delivery points.

 



 
    5.
Compensation for Provider of Last Resort Service. Seller will provide capacity,
energy, and ancillary services to Buyers, and Buyers will remit to Seller all
amounts collected from retail customers for Provider of Last Resort generation
service under their respective retail tariffs, less: 1) any revenue based taxes
paid by Buyers; 2) Buyers' cost of Committed Resources; 3) generation-related
PJM costs incurred by Buyers as a direct result of their Provider of Last Resort
Obligation; and 4) an amount to be calculated by multiplying the rate determined
in Schedule A by the actual monthly sales supplied by Seller. The Parties will
agree upon a transfer date for the funds remitted to Seller that will be no less
frequently than monthly.
             
    6.
Effect of Commonwealth Court decision. If the decision in ARRIPA v. Pennsylvania
Public Utility Commission, et al., 792 A.2d 636 (2002) becomes final or is
affirmed with respect to the lack of authority under Pennsylvania law for
Metropolitan Edison Company and Pennsylvania Electric Company to record deferred
Provider of Last Resort Obligations on their books, Buyer may not continue to
reduce the shopping credit by application of item 4) in paragraph 5 of this
Agreement, and any prior reductions to the shopping credit revenue from
application of item 4) will be remitted to Seller.





 
    7.
Effective Date and Term. This Agreement shall be effective September 1, 2002 and
will remain in effect until December 31,2002. This initial term will be
automatically extended for successive periods of one year unless either Party
gives at least sixty days notice of termination to the other Party prior to the
end of the calendar year. Unless otherwise agreed by the Parties, such
termination shall not affect or excuse the performance of transactions entered
into or incurred on behalf of either Party prior to notice of termination. This
Agreement shall remain in effect until both Parties have fully performed said
transactions and obligations.

 
 
 
 
7


 
 

 
    8.
Regulatory Out Provision. In the event that a Party's obligations under this
Agreement are materially and adversely affected by a change in law, rule,
regulation; or other action by a governmental authority or regulatory agency,
the adversely affected Party may terminate this Agreement upon sixty days
written notice to the other Party.

 
 

 
    9.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without regard to the choice
of law rules thereof.




 
    10.
Execution in Counterparts; Facsimile Signatures. This Agreement may be executed
in multiple counterparts, each of which shall be considered an original
instrument, but all of which shall be considered one and the same agreement, and
shall become binding when all counterparts have been signed by each of the
Parties and delivered to each Party hereto. Delivery of an executed signature
page counterpart by telecopies shall be as effective as delivery of a manually
executed counterpart.
             
    11.
Representation and Warranties. Each Party represents and warrants that it has
full authority and right to enter into this Agreement.





 
    12.
General. This Agreement constitutes the entire agreement of the Parties relating
to the subject matter and revokes and supercedes any previous agreement of the
Parties related to the subject matter. No amendment or modification to this
Agreement will be enforceable unless reduced to writing and executed by both
Parties.

 
 
IN WITNESS WHEREOF, this Agreement has been executed and delivered by the duly
authorized officers of the Parties as of August 30, 2002.
 
 

 FirstEnergy Solutions Corp.    
Metropolitan Edison Company
Pennsylvania Electric Company
The Waverly Power and Light Company
 
 
 
By:/s/ Guy L. Pipitone
 
  
 
   
                
 
 
 
By: /s/ H. Peter Burg

--------------------------------------------------------------------------------

       Guy L. Pipitone
      Senior Vice President
   

--------------------------------------------------------------------------------

      H. Peter Burg,
       President
   

 
(53237)
 
 
 
 
8


 
 
 
Schedule A
 
 
As a condition of this Agreement, beginning in 2003 Buyers will reduce the
shopping credit by the following calculation.
 
      rate = [BALBOP * (Mp / Mf)] / GWHf
      Pay Down Amount = rate* sales supplied by Seller for the calendar month.
 
where,
           BALBOP = Provider of Last Resort Deferred Balance at beginning of
period excluding interest accrued subsequent to the effective date of this
Agreement
           Mp = Number of months in the period
           Mr = Number of months remaining in the total amortization period
           GWHf = Sales forecasted to be supplied by Seller for the period
 
 
Rate shall be calculated annually for application in the subsequent calendar
year.
 
 
 
 
 
 
 
 
 
 
 
(53237)
 
 
 
9


 
 
 
 
 